■Opinion by
Judge Peters:
Even if there was a misjoinder of the causes of action in the petition, no objection was taken to it in the court below, and we must regard the objection as waived.
If appellant fed and took care of appellee’s hogs after he discontinued his distillery, although his contract was to keep them *319on still slop, nevertheless for his care, and food fed to the hogs he was entitled, under the second paragraph of his petition to such compensation as the jury might from the evidence believe he deserved to have, unless they should believe that his failure to feed them slop was of greater damage to them, than the value of the food and care bestowed on them was worth.

Johnson, for appellant.


Tanner, for appellee.

The first instruction asked by appellant was to that effect, and the- court overruled, which was erroneous. Wherefore, for that error alone the judgment is reversed, and the cause is remanded for a new trial and for further proceedings consistent with this opinion.